Citation Nr: 1201403	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-26 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back condition.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a heart condition.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bladder condition.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for a gynecological condition.

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for headaches.

8.  Entitlement to service connection for a low back condition.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a heart condition.

11.  Entitlement to service connection for a bladder condition.

12.  Entitlement to service connection for a gynecological condition.

13.  Entitlement to service connection for headaches.

14.  Entitlement to service connection for a bilateral eye condition.

15.  Entitlement to service connection for a right knee condition.

16.  Entitlement to service connection for a left knee condition.

17.  Entitlement to service connection for colonic problems with hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1982 to October 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Baltimore, Maryland, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims for service connection for a low back condition, hypertension, a heart condition, a bladder condition, a gynecological condition, and headaches.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In November 2011, the Veteran and her husband testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).

The issues have been characterized as indicated on the title page to comport with the evidence of record.

The issues of entitlement to service connection for a low back condition, hypertension, a heart condition, a bladder condition, a gynecological condition, headaches, a bilateral eye condition, a right knee condition, a left knee condition, and colonic problems with hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the issue of entitlement to service connection for diabetes is requested.

2.  In a May 1998 rating decision, the RO denied service connection for a low back condition, hypertension, a heart condition, a bladder condition, a gynecological condition, and headaches.  The Veteran did not timely appeal the decision, and it is now final.

3.  Evidence received since the May 1998 rating decision is new and material; it relates to unestablished facts necessary to substantiate the claims for service connection for a low back condition, hypertension, a heart condition, a bladder condition, a gynecological condition, and headaches, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for diabetes.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for reopening the claim for service connection for a low back condition have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The criteria for reopening the claim for service connection for hypertension have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

4.  The criteria for reopening the claim for service connection for a heart condition have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

5.  The criteria for reopening the claim for service connection for a bladder condition have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

6.  The criteria for reopening the claim for service connection for a gynecological condition have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

7.  The criteria for reopening the claim for service connection for headaches have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of a Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran has withdrawn the issue of entitlement to service connection for diabetes.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review that issue, and dismissal is warranted.

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board is reopening the claims for service connection for a low back condition, hypertension, a heart condition, a bladder condition, a gynecological condition, and headaches.  Any error committed with respect to either the duty to notify or the duty to assist with regard to those issues was harmless and will not be further discussed.

Analysis

The RO denied service connection for a low back condition, hypertension, a heart condition, a bladder condition, a gynecological condition, and headaches in May 1998, finding that the evidence did not demonstrate a permanent residual or chronic disability with regard to any of the claimed disorders.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.160(d) (2011).

In November 2006, the Veteran filed a request to reopen the claims for service connection for a low back condition, hypertension, a heart condition, a bladder condition, a gynecological condition, and headaches.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510(1992).

The evidence received since the May 1998 rating decision includes statements and testimony from the Veteran, VA and private treatment records, and statements from two of the Veteran's private physicians.

In her statements and at her November 2011 hearing, the Veteran alleged that she currently suffers from a low back condition, hypertension, a heart condition, a bladder condition, a gynecological condition, and headaches.  She described her current symptomatology, and she testified as to how she has suffered from symptoms of these disorders ever since her military service.

A January 2007 VA treatment record documented the Veteran's current complaints of low back pain, hypertension, irregular heartbeat and chest pain, urinary urgency, vaginal discharge, and headaches.  She reported that her low back pain began approximately 15 to 20 years ago while enlisted.  She reported that she had been diagnosed with a thickened left atrium while in the military 15 to 20 years ago.  She was assessed with chronic back pain suggestive of degenerative joint disease; hypertension; and mild late systolic heart murmur suggestive of mitral valve dysfunction.

Private treatment records dated from June 2010 through June 2011 document the Veteran's current complaints of lumbar pain and irregular heartbeat.

In an October 2011 statement, the Veteran's private primary care physician (Dr. Jayanthan) stated that she has provided medical care for the Veteran since 1999 and has diagnosed, treated, and/or referred the Veteran to specialists for lower back pain, high blood pressure, pressure and pain in chest and palpitations, and migraine headaches.  The primary care physician stated that the Veteran has informed her that she had some of the same above conditions while serving in the military.  The primary care physician opined that it is more likely than not that these are the same type of conditions and/or aggravation of these conditions that the Veteran is currently receiving treatment for.

In a November 2011 statement, the Veteran's private cardiologist, Dr. Essandoh, stated that he has diagnosed and treated the Veteran for labile hypertension and mitral valve prolapse.  He opined that, in reviewing the Veteran's military medical records, it is at least as likely as not that she had undiagnosed mitral valve prolapse presenting as "chest pain/pressure, racing heart and palpitations" while serving in the military, as these are some of the more common symptoms of mitral valve prolapse.

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to material elements of the claims.  The evidence relates to the Veteran's contentions that she currently suffers from a low back condition, hypertension, a heart condition, a bladder condition, a gynecological condition, and headaches, and that she has suffered from symptoms of these disorders ever since her military service.  Reopening the claims is warranted.  38 U.S.C.A. § 5108.


ORDER

The issue of entitlement to service connection for diabetes is dismissed.

New and material evidence having been submitted, the petition to reopen the claim for service connection for a low back condition is granted.

New and material evidence having been submitted, the petition to reopen the claim for service connection for hypertension is granted.

New and material evidence having been submitted, the petition to reopen the claim for service connection for a heart condition is granted.

New and material evidence having been submitted, the petition to reopen the claim for service connection for a bladder condition is granted.

New and material evidence having been submitted, the petition to reopen the claim for service connection for a gynecological condition is granted.

New and material evidence having been submitted, the petition to reopen the claim for service connection for headaches is granted.


REMAND

The Veteran's service treatment records document treatment for all of the following conditions in service: low back pain; elevated blood pressure; aortic thickening, trace aortic insufficiency, chest pain, and racing heartbeat; urinary frequency and urgency, dysuria, and recurring urinary tract infections; vaginal itching and discharge, vaginitis, hydrosalpinx, infertility, irregular menses, and uterine fibroids (diagnosed by in-service laparoscopy); migraine headaches; bilateral ocular pressure and allergic conjunctivitis; a painful bump below the right kneecap (Osgood-Schlatter syndrome) and bilateral knee pain when exercising; and diarrhea, constipation, irritable bowel syndrome, and hemorrhoids.

In personal statements and at her November 2011 hearing, the Veteran has alleged that she currently suffers from a low back condition, hypertension, a heart condition, a bladder condition, a gynecological condition, headaches, a bilateral eye condition, a right knee condition, a left knee condition, and colonic problems with hemorrhoids.  She has described her current symptomatology and has testified as to how she has suffered from symptoms of these disorders ever since her military service.

Post-service VA and private treatment records document her current complaints of low back pain, hypertension, irregular heartbeat and chest pain, urinary urgency, vaginal discharge, headaches, blurred vision and light sensitivity, bilateral knee pain, and bright red blood per rectum.  A January 2007 VA treatment record documents the Veteran's report that her low back pain and right knee pain began approximately 15 to 20 years ago while enlisted, and that she had been diagnosed with a thickened left atrium while in the military 15 to 20 years ago.  In this January 2007 VA treatment record, she was assessed with chronic back pain suggestive of degenerative joint disease; hypertension; mild late systolic heart murmur suggestive of mitral valve dysfunction; and chronic right knee pain suggestive of degenerative joint disease.  A June 2011 private treatment record documents her report that her bilateral knee pain started while she was in the Navy and has persisted since that time; she was assessed with bilateral patellofemoral syndrome and bilateral knee osteoarthritis.

In an October 2011 statement, the Veteran's private primary care physician, Dr. Jayanthan, stated that she has provided medical care for the Veteran since 1999 and has diagnosed, treated, and/or referred the Veteran to specialists for lower back pain, high blood pressure, pressure and pain in chest and palpitations, migraine headaches, and bilateral knee pain.  The primary care physician stated that the Veteran has informed her that she had some of the same above conditions while serving in the military.  The primary care physician opined that it is more likely than not that these are the same type of conditions and/or aggravation of these conditions that the Veteran is currently receiving treatment for.  No further medical rationale or specificity was provided to adequately support this opinion.

In a November 2011 statement, the Veteran's private cardiologist, Dr. Essandoh, stated that he has diagnosed and treated the Veteran for labile hypertension and mitral valve prolapse.  He opined that, in reviewing the Veteran's military medical records, it is at least as likely as not that she had undiagnosed mitral valve prolapse presenting as "chest pain/pressure, racing heart and palpitations" while serving in the military, as these are some of the more common symptoms of mitral valve prolapsed.  No further medical rationale was provided to adequately support this opinion.

Attempts should be made to obtain private treatment records from Dr. Jayanthan and Dr. Essandoh.  Updated VA treatment records must be obtained.

The Veteran should be scheduled for appropriate VA examinations to obtain opinions regarding the relationship between any current low back condition, hypertension, heart condition, bladder condition, gynecological condition, headaches, bilateral eye condition, right knee condition, left knee condition, and colonic problems with hemorrhoids, and the symptoms she experienced in service.  The eye examiner is to exclude any congenital disabilities which are not subject to service connection (such as myopic astigmatism).  The joints examiner is to consider whether any current right knee disability is affected by Osgood-Schlatter syndrome, and if so, then whether the Osgood-Schlatter syndrome clearly and unmistakably preexisted service and was not aggravated by service.

Accordingly, the case is REMANDED for the following actions:

1.  Request a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the Veteran for Dr. Jayanthan and for Dr. Essandoh.  Upon receipt of such, take appropriate action to contact Dr. Jayanthan and Dr. Essandoh and obtain all available records related to treatment of the Veteran.  The Veteran should be informed that in the alternative she may obtain and submit the records herself.

2.  Obtain updated treatment records from the VA Medical Center in Washington, D.C., and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disorder is related to the symptoms the Veteran experienced in service.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA hypertension examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hypertension is related to the symptoms she experienced in service.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Schedule the Veteran for a VA heart examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current heart disorder is related to the symptoms the Veteran experienced in service.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for a VA genitourinary examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current bladder disorder is related to the symptoms the Veteran experienced in service.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Schedule the Veteran for a VA gynecological examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current gynecological disorder is related to the symptoms the Veteran experienced in service.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

8.  Schedule the Veteran for a VA neurological examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current headaches are related to the symptoms she experienced in service.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

9.  Schedule the Veteran for a VA eye examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral eye disorder is related to the symptoms the Veteran experienced in service.  The examiner is to exclude any congenital disabilities which are not subject to service connection (such as myopic astigmatism).  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

10.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right knee disorder and/or left knee disorder is related to the symptoms the Veteran experienced in service.  The examiner is to consider whether any current right knee disability is affected by Osgood-Schlatter syndrome, and if so, then whether the Osgood-Schlatter syndrome clearly and unmistakably preexisted service and was not aggravated by service.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

11.  Schedule the Veteran for a VA anus and rectum examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current colonic problems with hemorrhoids are related to the symptoms the Veteran experienced in service.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

12.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


